RAY, Judge,
concurring fully and specially.
While I fully concur in the majority’s opinion as to all divisions, I write separately to emphasize a practical problem in the statutory scheme for the sentencing of sexual offenses, which requires that a defendant receive at least one year of probation for each such offense in addition to the mandatory minimum prison sentence. OCGA § 17-10-6.2 (b). In imposing this requirement, the legislature likely wanted to ensure that offenders not be released back into society after serving their time without continued supervision. Such an approach seems reasonable, particularly with research suggesting that sexual offenders have a high propensity to reoffend. The thinking here is, thus, that continued supervision by a probation officer could deter further sexual offenses or at least minimize that risk.
At the same time, the situation presented in this case is that a defendant is charged and convicted of multiple counts constituting sexual offenses. Since each count is subject to both a mandatory minimum prison sentence that cannot be suspended, stayed, probated, deferred or withheld by the sentencing court, and also must contain at least one additional year of probation, it presents challenges to the trial court in trying to make the sentence workable. If the trial court wants to maximize the time that a defendant spends in prison, it might decide to run some or all of the counts consecutively. However, that can be problematic since, as to each count, there must be at least one year of probation at the end of the mandatory minimum prison time. A consecutively run sentence would result in the defendant serving the prison part of one count, being released to probation for one year, and then reentering prison after the probation ended to serve the prison sentence on the next count.
The other option available to the trial court would be to run all counts concurrently. A concurrent sentence would prevent a defendant’s release from prison to probation until all of his prison time on *110all counts had. been completed. At the same time, it could result in a substantially shorter prison sentence than the circumstances warrant, particularly if the trial court structured the sentence that way just to avoid having a defendant released to probation in between his prison terms.
Decided March 27, 2014
Reconsideration denied April 10, 2014.
Jacobs &King, Scott R. King, Sanford A. Wallack, for appellant.
Scott L. Ballard, District Attorney, Robert W. Smith, Jr., Jeremy M. Hayes, Assistant District Attorneys, for appellee.
The legislature, if it so chooses, could amend this Code section to make this statutory scheme more workable. For example, it might provide that a defendant convicted of multiple sexual offenses must be sentenced to not less than one year of probation or not less than one year of probation for each count, but allow that all of the probation to be attached to the last count on which the defendant is sentenced. Such a modification would prevent the splitting of sentences where probation is sandwiched between prison terms, and it would also avoid a trial court resorting to concurrent sentences, unless the facts of the case so warrant, just to avoid the same problem.